DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 11-15 in the reply filed on 08/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4 and 13 recite the broad recitation “about 10 to 50 microns” and the claim also recites “preferably about 15 to 40 microns” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (US 7,984,807).
In regard to claim 1, Elliott discloses a multi-layer product that is a seal (col. 7 lines 40-41). The seal comprises a cover film 10 (col. 7 lines 41-46). The cover film comprises as an array of tear-off portion which is defined by perforations that define preferred tear lines in the film (col. 7 lines 55-57). The examiner considers he cover film to be the first layer. A peelable adhesive is coated on the underside of the cover film (col. 7 lines 64-67). Vapor-impermeable barrier patches are adhered to the undersides of the respective tear-off portions (col. 8 lines 4-9). The barrier patches are formed of a single layer of polypropylene, polyethylene, another polyalkylene, or the like (col. 8 lines 1-3). The applicant does not define the hot melt polymer, thus, the broadest reasonable interpretation of the claim would include polypropylene, polyethylene, and other polyalkylene polymers as hot melt polymers.
In regard to claim 2, Elliott discloses that each pre-formed line of separation in the first layer is formed by cut lines, perforated lines, scored lines, tear lines, a combination thereof, and the like (col. 2 lines 31-34). 
In regard to claim 3, Elliott discloses that each patch is larger than the associated first potion of the first layer (col. 8 lines 10-16). 
In regard to claim 5, Elliott discloses that the barrier patches are formed of a single layer of polypropylene, polyethylene, another polyalkylene, or the like (col. 8 lines 1-3). Polypropylene and polyethylene are food-grade polymers. 
In regard to claim 11, Elliott discloses a multi-layer product that is a seal (col. 7 lines 40-41). The seal is used with a tray having a generally planar top surface into which has been formed one or more discrete cavities (col. 2 lines 19-27). The cover film comprises as an array of tear-off portion which is defined by perforations that define preferred tear lines in the film (col. 7 lines 55-57). The examiner considers the cover film to be the first layer. A peelable adhesive is coated on the underside of the cover film (col. 7 lines 64-67). Vapor-impermeable barrier patches are adhered to the undersides of the respective tear-off portions (col. 8 lines 4-9). The barrier patches are formed of a single layer of polypropylene, polyethylene, another polyalkylene, or the like (col. 8 lines 1-3). The applicant does not define the hot melt polymer, thus, the broadest reasonable interpretation of the claim would include polypropylene, polyethylene, and other polyalkylene polymers as hot melt polymers.
	In regard to claim 12, Elliott discloses that the pre-formed line of separation is larger than the open mouth of the associated discrete cavity that it overlies in use (col. 3 lines 34-40).
	In regard to claim 14, Elliott discloses that the barrier patches are formed of a single layer of polypropylene, polyethylene, another polyalkylene, or the like (col. 8 lines 1-3). Polypropylene and polyethylene are food-grade polymers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 7,984,807).
In regard to claims 4 and 13, Elliott is silent with regard to the thickness of the patch being in a range of about 10 to about 50 µm. Elliott discloses all the recited structure with the exception of the thickness of the patch being in the range of about 10 to about 50 µm, however, such are considered to be merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values.  It would have been obvious to modify the thickness of the patch being in a range of about 10 to about 50 µm as such are merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values to improve the barrier properties of the cavities of the blister pack of Elliott.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 7,984,807) in view of Williams-Hartman (US 2004/0182738).
In regard to claims 6 and 15, Elliott discloses a seal a cover film comprises as an array of tear-off portion which is defined by perforations that define preferred tear lines in the film (col. 7 lines 55-57). The examiner considers the cover film to be the first layer. A peelable adhesive is coated on the underside of the cover film (col. 7 lines 64-67). Vapor-impermeable barrier patches are adhered to the undersides of the respective tear-off portions (col. 8 lines 4-9). The barrier patches are formed of a single layer of polypropylene, polyethylene, another polyalkylene, or the like (col. 8 lines 1-3). The applicant does not define the hot melt polymer, thus, the broadest reasonable interpretation of the claim would include polypropylene, polyethylene, and other polyalkylene polymers as hot melt polymers.
Elliott is silent with regards to a second layer and a release layer between the second layer and the adhesive layer and the one or more patches. 
Williams-Hartman discloses a multi-layer product [0033] comprising a first layer having pre-formed lines of separation defining one or more first portions, a second layer having pre-formed lines of separation defining one or more second portions; and an adhesive layer between the first and second layers, wherein a release layer is provided between the second layer and the adhesive layer, and wherein at least part of each second portion is fixedly secured to a respective one or more first portions at one or more securing locations [0038, 0084, 0096]. 
Elliot and Williams-Hartman both disclose multi-layer products that are used to store capsules for dispensing. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the second layer and the release layer between he second layer and the adhesive layer and the one or more patches as disclosed in Williams-Hartman in the multi-layer product of Elliot motivated by the expectation of forming a multi-layer product that has easy dispensing of products [Williams-Hartman 0039]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782